739 N.W.2d 82 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Dorailontie Martel STRAWTHER, Defendant-Appellee.
Docket No. 133446. COA No. 265911.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the application for leave to appeal the February 13, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals. The Court of Appeals erred in concluding that the defendant's convictions for both assault with intent to commit great bodily harm (MCL 750.84) and felonious assault (MCL 750.82) violated his double jeopardy protections. Because the crimes have different elements, the defendant may be punished for each. People v. Smith, 478 Mich. 292, 733 N.W.2d 351 (2007). Due to the prosecutor's confession of error regarding the scoring of PRV 7 in the Court of Appeals, the defendant remains entitled to resentencing. Accordingly, we REMAND this case to the Wayne Circuit Court for resentencing.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.